Name: Council Regulation (EEC) No 2299/77 of 11 October 1977 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10. 77 Official Journal of the European Communities No L 271/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2299/77 of 11 October 1977 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat and Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas, finally, these components were fixed in respect of chicks without distinction as to kind; whereas the development of trade reveals con ­ siderable differences in production and marketing conditions for turkey and geese chicks compared with those for the chicks of other poultry; whereas, therefore, the components for calculating the levy and the sluice-gate price for these two groups of chicks should be differentiated; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2777/75 is contained in the Common Customs Tariff annexed to Regulation (EEC) No 950/68 ( 5 ), as last amended by Regulation (EEC) No 1111/77 (6), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (*), as amended by Regulation (EEC) No 369/76 (2 ), and in particular Articles 4 (3 ) and 7 (5 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (3), as amended by Regulation (EEC) No 371 /76 (4), fixed, in particular for slaughtered ducks and geese and for chicks of any kind, both the quantities of feed grain required for the production in the Community and in third countries of one kilogram of slaughtered poultry and one chick and the standard amount representing other feeding costs and the overhead costs of production and marketing of one kilogram of slaughtered poultry and one chick ; Whereas, because of advancing production tech ­ niques and changing prices during recent years, changes have been seen to occur in the data used to fix the abovementioned components ; whereas, therefore, the latter should be amended; HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2778/75 is hereby replaced by Annex I to this Regulation. Article 2 Annex II to Regulation (EEC) No 2778/75 is hereby replaced by Annex II to this Regulation. (!) OJ No L 282, 1 . 11 . 1975, p. 77. ( 2) OJ No L 45, 21 . 2 . 1976, p. 3 . ( ») OJ No L 282, 1 . 11 . 1975 , p. 84. ( 4 ) OJ No L 45 , 21 . 2 . 1976, p. 5 . ( «) OJ No L 172, 22. 7. 1968, p . 1 . ( ¢) OJ No L 134, 28 . 5 . 1977, p . 4 . No L 271/2 Official Journal of the European Communities 22. 10. 77 Article 3 In the Annex to Regulation (EEC) No 950/68 , the entries under subheading 01.05 A are hereby replaced by those contained in Annex III to this Regulation . Article 4 This Regulation shall enter into force on 1 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 11 October 1977 . For the Council The President A. HUMBLET 22. 10. 77 Official Journal of the European Communities No L 271/3 ANNEX I CCT heading No Description Quantity in kg Composition 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g: I. Turkeys and geese 0-830 each maize 60 % barley 30 % oats 10 % II . Other 0-392 each maize 60 % barley 30 % oats 10 % 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh , chilled or frozen : A. Whole poultry : I. Fowls : a ) 83 % chickens 1.925 maize 80 % barley 20 % b) 70 % chickens 2.189 maize 80 % barley 20 % c) 65 % chickens 2.385 maize 80 % barley 20 % II . Ducks : a ) 85 % ducks 2.853 maize 60 % barley 30 % oats 10 % b) 70 % ducks 3.464 maize 60 % barley 30 % oats 10 % c) 63 % ducks 3.849 maize 60 % barley 30 % oats 10 % III . Geese : a ) 82 % geese 3.122 maize 60 % barley 30 % oats 10 % b) 75 % geese 3.413 maize 60 % barley 30 % oats 10 % IV. Turkeys 2.338 maize 60 % barley 30 % oats 10 % V. Guinea fowls 3.808 maize 60 % barley 30% oats 10 % No L 271/4 Official Journal of the European Communities 22. 10. 77 ANNEX II CCT heading No Description Quantity in kg Composition Standard amount in u.a . 2 3 4 5 01.05 Live poultry, that is to say , fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g: I. Turkeys and geese 0-830 each maize 60 % barley 30 % oats 10 % 0.6000 II . Other 0-392 each maize 60 % barley 30 % oats 10 % 0.1448 02.02 Dead poultry ( that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a ) 83 % chickens 1.684 maize 80 % barley 20 % 0.6069 b) 70 % chickens 1.915 maize 80 % barley 20 % 0.6900 c) 65 % chickens 2.087 maize 80 % barley 20 % 0.7518 II . Ducks : a ) 85 % ducks 2.647 maize 60 % barley 30 % oats 10 % 0.6275 b ) 70 % ducks 3.214 maize 60 % barley 30 % oats 10 % 0.7620 c) 63 % ducks 3.571 maize 60 % barley 30 % oats 10 % 0.8467 III . Geese : a ) 82 % geese 3.049 maize 60 % barley 30 % oats 10 % 0.9969 b ) 75 % geese 3.333 maize 60 % barley 30 % oats 10 % 0.8900 IV. Turkeys 2.275 maize 60 % barley 30 % oats 10 % 0.8929 V. Guinea fowls 3.410 maize 60 % barley 30 % oats 10 % 1.1356 22. 10. 77 Official Journal of the European Communities No L 271/5 ANNEX III CCT heading No Rate of duty Description Autonomous% or levy (L) Conventional % i 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g: I. Turkeys and geese 12 (L)  II . Other 12 (L) 